PER CURIAM.
We agree with appellants that the trial court abused its discretion in refusing to set aside a jury verdict on the basis that the verdict was against the manifest weight of the evidence. The appellants attempted to buy a residence from the ap-pellees, but were unable to secure financing for the purchase. When the appellees refused to refund appellants’ deposit, appellants sued. Appellants relied on a provision of the parties’ agreement which provided for a refund of the deposit if the appellants were either unsuccessful in securing financing (and so notified appellees), or were unable to comply, after diligent efforts, with the conditions and terms of any financing commitment obtained. The record reflects, without dispute, that the appellants, despite diligent efforts, were unable to comply with the terms and conditions of a written commitment for financing obtained in good faith from a lending institution. Under these circumstances, the jury verdict cannot stand.
Accordingly, we reverse and remand with directions that the judgment be vacated and appellants granted a new trial.
ANSTEAD, WARNER and FARMER, JJ., concur.